UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21214 ORTHOLOGIC CORP. (Exact name of registrant as specified in its charter) Delaware 86-0585310 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1275 W. Washington Street, Tempe, Arizona 85281 (Address of principal executive offices) (Zip Code) (602) 286-5520 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 41,670,650 shares of common stock outstanding as of June 30, 2007. 1 ORTHOLOGIC CORP. (A Development Stage Company) INDEX Page No. Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Balance Sheets as of June 30, 2007 and December 31, 2006 3 Condensed Statements of Operations for the three and six months ended June 30, 2007 and 2006 4 Condensed Statements of Cash Flow for the six months ended June 30, 2007 and 2006 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 16 Part II Other Information Item 1A. Risk Factors 17 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 6. Exhibits 18 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 Index PART I – Financial Information Item 1.Financial Statements ORTHOLOGIC CORP. (A Development Stage Company) CONDENSED BALANCE SHEETS (in thousands, except share and per share data) June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 14,295 $ 18,047 Short-term investments 23,858 35,977 Prepaids and other current assets 1,160 1,950 Total current assets 39,313 55,974 Furniture and equipment, net 369 409 Long-term investments 26,103 16,206 Total assets $ 65,785 $ 72,589 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 420 $ 1,621 Accrued compensation 335 584 Accrued clinical 95 133 Accrued severance and other restructuring costs 166 366 Other accrued liabilities 519 737 Total current liabilities 1,535 3,441 Stockholders' Equity Common Stock$.0005 par value; 21 21 100,000,000 shares authorized; 41,670,650 and41,564,291 shares issued and outstanding Additional paid-in capital 188,591 188,236 Accumulated deficit (124,362 ) (119,109 ) Total stockholders' equity 64,250 69,148 Total liabilities and stockholders' equity $ 65,785 $ 72,589 See notes to unaudited condensed financial statements 3 Index OrthoLogic Corp. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (in thousands, exceptper share data) (Unaudited) As a Development Three months ended June 30, Six months ended June 30, Stage Company 2007 2006 2007 2006 8/5/2004 - 6/30/2007 OPERATING EXPENSES General and administrative $ 928 $ 2,061 $ 1,908 $ 4,153 $ 15,254 Research and development 2,252 4,208 5,070 10,924 58,255 Purchased in-process research and development - 34 - 8,469 34,311 Other gains - (375 ) Total operating expenses 3,180 6,303 6,978 23,546 107,445 Interest and other income, net (841 ) (867 ) (1,725 ) (1,629 ) (8,999 ) Loss from continuing operations 2,339 5,436 5,253 21,917 98,446 Income tax expense - 1,106 - 1,106 356 Loss from continuing operations 2,339 6,542 5,253 23,023 98,802 Discontinued operations - net gain on sale of the bone device business, net of taxes ($267) - (2,202 ) NET LOSS $ 2,339 $ 6,542 $ 5,253 $ 23,023 $ 96,600 Per Share Information: Net loss, basic and diluted $ 0.06 $ 0.16 $ 0.13 $ 0.58 Basic and diluted shares outstanding 41,637 40,622 41,616 39,962 See notes to unaudited condensed financial statements 4 Index ORTHOLOGIC CORP. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOW (in thousands) (Unaudited) Six months ended June 30, As a Development Stage Company August 5th 2004 - 2007 2006 June 30, 2007 OPERATING ACTIVITIES Net loss $ (5,253 ) $ (23,023 ) $ (96,600 ) Non cash items: Deferred tax expense - 1,106 770 Depreciation and amortization 39 507 3,304 Non-cash stock compensation 354 1,652 3,297 Gain on sale of bone device business - - (2,298 ) In-process research and development - 8,469 34,311 Change in other operating items: Prepaids and other current assets 791 310 550 Accounts payable (1,201 ) (251 ) (551 ) Accrued liabilities (605 ) (1,105 ) (1,538 ) Cash flows used in operating activities (5,875 ) (12,335 ) (58,755 ) INVESTING ACTIVITIES Expenditures for furniture and equipment, net (99 ) (83 ) (614 ) Proceeds from sale of assets - - 7,000 Cash paid for assets of AzERx/CBI - (390 ) (4,058 ) Cash paid for patent assignment rights - (100 ) (650 ) Purchases of investments (23,906 ) (24,463 ) (169,800 ) Maturities of investments 26,128 34,377 177,777 Cash flows provided by investing activities 2,123 9,341 9,655 FINANCING ACTIVITIES Net proceeds from stock option exercises - 2,962 4,612 Net proceeds from sale of stock - 1,913 3,376 Cash flows provided by financing activities - 4,875 7,988 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (3,752 ) 1,881 (41,112 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 18,047 35,111 55,407 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 14,295 $ 36,992 $ 14,295 Supplemental Disclosure of Non-Cash Investing Activities AzERx AzERx and CBI AzERx/CBI Acquisition Current assets acquired $ - $ 29 Patents acquired - 2,142 Liabilities acquired, and accrued acquisition costs (315 ) (457 ) Original investment reversal - (750 ) In-process research and development acquired 8,469 34,311 Common stock issued for acquisition (7,764 ) (31,217 ) Cash paid for acquisition $ 390 $ 4,058 See notes to unaudited condensed financial statements 5 Index ORTHOLOGIC CORP. (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS June 30, 2007 OVERVIEW OF BUSINESS Description of the business OrthoLogic is a biotechnology company committed to developing a pipeline of novel peptides and other molecules aimed at helping patients with under-served conditions.The Company is focused on the development and commercialization of two product platforms:Chrysalin® (TP508) and AZX100. Chrysalin, the Company’s first novel synthetic 23-amino acid peptide, has two lead indications, both of which represent areas of significant unmet medical need
